Citation Nr: 0736225	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-28 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an effective date earlier than October 21, 
1999, for the award of service connection for residuals of a 
head injury with post concussion syndrome.






ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The record reflects that the veteran requested to have a 
hearing before the Board.  In a statement received from the 
veteran in October 2007, he stated he no longer wanted to 
have a hearing before the Board.  Thus, there is no hearing 
request pending at this time.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a May rating decision, the RO denied service 
connection for residuals of a head injury, stating that 
service medical records did not show any treatment for or a 
diagnosis of a head injury.  The veteran was notified of the 
decision along with his appeal rights and did not appeal the 
decision.  This claim was received on December 9, 1994.

2.  On October 21, 1999, the veteran submitted an application 
to reopen the claim for service connection for residuals of a 
head injury.

3.  Additional service medical records and service personnel 
records were received, which the RO determined constituted 
new and material evidence.  Service connection for residuals 
of a head injury with post concussion syndrome was 
subsequently awarded in an August 2001 rating decision and 
assigned an effective date of October 21, 1999.


CONCLUSION OF LAW

The criteria for an effective date of December 9, 1994, for 
the award of service connection for residuals of a head 
injury have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(c) 2005; 3.156(c) (August 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal, as the veteran indicated in his VA Form 9, Appeal 
to the Board, that the effective date should be granted back 
to 1995, when he first filed his claim.  The Board is 
awarding an effective date of December 9, 1994.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Service connection for residuals of a head injury with post 
concussion syndrome was granted in an August 2001 rating 
decision, and assigned an effective date of October 21, 1999.  
The veteran contends that he is entitled to an effective date 
back to 1995, which was when he first filed a claim for 
service connection for residuals of an in-service head 
injury.  

The procedural history of the veteran's claim shows that he 
first filed a claim for service connection for residuals of a 
head injury on December 9, 1994.  In a May 1995 rating 
decision, the RO stated that the service medical records 
showed no treatment for or diagnosis of a head injury and 
denied the claim.  The veteran was notified of this 
determination that same month, including his appeal rights, 
and he did not appeal the decision.  In May 1998, the veteran 
filed a claim for clear and unmistakable error in the May 
1995 rating decision, which denied his claim for service 
connection for residuals of a head injury.  In a September 
1998 rating decision, the RO denied that claim determining 
that there was no clear and unmistakable error in the May 
1995 rating decision.  He was notified of this determination 
that same month and did not appeal it.  

On October 21, 1999, the veteran submitted an appeal as to 
the September 1998 denial of his claim for service connection 
for residuals of a head injury based on clear and 
unmistakable error.  The RO informed the veteran that it was 
not a timely notice of disagreement following the September 
1998 rating decision, but construed it as an application to 
reopen the claim.  In a February 2000 letter, the RO informed 
him that he needed to submit new and material evidence to 
reopen the claim.  

The veteran submitted additional evidence, and in a December 
2000 rating decision, the RO denied reopening the claim.  
Following the receipt of additional service medical records 
and service personnel records and VA examination, the RO 
awarded service connection for residuals of a head injury 
with post concussion syndrome in an August 2001 rating 
decision.  In awarding the veteran the benefit, it stated the 
following, in part:

The service medical records which were 
available at the time of the initial VA 
rating decision in May 1995 did confirm 
that [the veteran] sustained a head 
injury in a motor vehicle accident in 
April 1973 and diagnosed a post 
concussion syndrome with reactive 
depression.  The service medical records 
received more recently are supplemental 
and confirm the same facts but include 
the actual hospital report for his acute 
care following the car accident.  The 
supplemental service records provide 
additional information about the auto 
accident in service and constitute new 
and material evidence and reopen the 
claim for service connection. . . .

The RO assigned an effective date of October 21, 1999, for 
the award of service connection for residuals of a head 
injury with post concussion syndrome.

Except as otherwise provided, the effective date of an award 
of compensation, based on a claim reopened after final 
disallowance will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  The effective date 
based on a claim received after final disallowance will be 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. §§ 3.400(q)(ii) and (r) 
(2007).  However, where new and material evidence consists of 
a supplemental report of service department records, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2006).  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  Id.  

The Board notes that the provisions under 38 C.F.R. 
§ 3.156(c) changed in September 2006, which is during the 
appeal period.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a change in a regulation 
occurs during the appeal period, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied for periods from and after 
the effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  Here, the veteran's claim was pending prior to 
the change in the regulation, and the Board finds that the 
provisions under the former 38 C.F.R. § 3.156(c) to be more 
favorable to the veteran's claim (which provisions are laid 
out above).  Thus, it will apply the former provisions to the 
veteran's claim.

In the August 2001 rating decision that reopened the claim 
and awarded service connection for residuals of a head 
injury, the RO noted it had received additional service 
medical records in 2001, which it found to be new and 
material evidence.  See id.  However, it apparently did not 
fully apply the provisions of 38 C.F.R. § 3.156(c) to the 
veteran's claim, which would have required that it reconsider 
the former decision, here, the May 1995 rating decision.  See 
38 C.F.R. § 3.156(c).  This would mean that the veteran's 
claim was submitted on December 9, 1994, and that service 
connection for residuals of a head injury should be awarded 
as of that date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Accordingly, the Board grants an earlier effective 
date of December 9, 1994, for the award of service connection 
for residuals of a head injury with post concussion syndrome.  
See id.


ORDER

An effective date of December 9, 1994, for the award of 
service connection for residuals of a head injury with post 
concussion syndrome is granted.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


